Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Xuli Zhang appeals the district court’s order dismissing her complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Zhang v. Ross Dress for Less, Inc., No. 1:10-cv-01328-TSE-IDD (E.D. Va. filed May 17, 2011 & entered May 31, 2011). We deny Zhang’s motion to supplement the record and compel discovery. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.